Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered April 7, 2014. The order, among other things, denied in part the motion of defendants Rochester-Genesee Regional Transportation Authority and Lift Line, Inc., to dismiss certain causes of action.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 26 and 28, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, P.J., Smith, Carni, Lindley and DeJoseph, JJ.